Exhibit 10.7

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This Amendment No. 1 to Credit Agreement (this “Amendment”) is made as of
September 19, 2008 by and among Citrix Systems, Inc., a Delaware corporation
(the “Borrower”), Citrix Systems International GMBH, a company organized under
the laws of Switzerland (the “Subsidiary Borrower” and, together with the
Borrower, the “Borrowers”), JPMorgan Chase Bank, N.A., individually and as
administrative agent (the “Administrative Agent”), and the other financial
institutions signatory hereto.

RECITALS

A. The Borrower, the Subsidiary Borrower, the Administrative Agent and the
Lenders are party to that certain Amended and Restated Credit Agreement dated as
of September 27, 2006 (the “Credit Agreement”). Unless otherwise specified
herein, capitalized terms used in this Amendment shall have the meanings
ascribed to them by the Credit Agreement.

B. The Borrower, the Administrative Agent, and the undersigned Lenders wish to
amend the Credit Agreement on the terms and conditions set forth below.

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

1. Amendment to Credit Agreement. Upon the “Effective Date” (as defined below),
the Credit Agreement shall be amended as follows:

(a) The following sentence shall be inserted at the end of the definition of
“Subsidiary” in Section 1.01 of the Credit Agreement:

“Notwithstanding the foregoing, IntervalZero, Inc., a Delaware corporation,
shall not be deemed a Subsidiary solely due to its accounts being consolidated
with those of the Borrower in the Borrower’s consolidated financial statements
in accordance with GAAP”.

(b) The first sentence in Section 3.04(a) of the Credit Agreement shall be
deleted and replaced with the following sentence:

“The Borrower has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the fiscal year ended December 31, 2006, reported on by Ernst & Young LLP,
independent registered public accounting firm”.



--------------------------------------------------------------------------------

2. Representations and Warranties of the Borrowers. The Borrowers represent and
warrant that:

(a) The execution, delivery and performance by the Borrowers of this Amendment
have been duly authorized by all necessary corporate action and that this
Amendment is a legal, valid and binding obligation of the Borrowers enforceable
against the Borrowers in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principals of equity,
regardless of whether considered in a proceeding in equity or at law;

(b) After giving effect to this Amendment, each of the representations and
warranties contained in the Credit Agreement (other than representations and
warranties that relate solely to an earlier date) is true and correct on and as
of the date hereof as if made on the date hereof; provided that one or more
Subsidiaries may not be in good standing in its jurisdiction of organization;
provided further that the Borrower and each Material Subsidiary is in good
standing in its jurisdiction of organization and

(c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

3. Effectiveness. This Amendment shall become effective (the “Effective Date”)
upon the execution and delivery hereof by the Borrowers, the Administrative
Agent and the Required Lenders (without respect to whether it has been executed
and delivered by all Lenders).

4. Miscellaneous.

(a) Except as specifically modified in Section 1 of this Amendment, the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Credit Document, nor constitute a
waiver of any provision of the Credit Agreement or any Credit Document, except
in each case as specifically set forth herein. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as modified hereby.

(c) Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purposes.

(d) This Amendment may be executed in any number of counterparts, each of which
when so executed shall be deemed an original but all such counterparts shall
constitute one and the same instrument.

5. Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket expense incurred by the Administrative Agent in
connection with this Amendment, including but not limited to the reasonable
fees, charges and disbursements of attorneys for the Administrative Agent with
respect thereto.

 

- 2 -



--------------------------------------------------------------------------------

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

[Signature Pages Follow]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent By:  

Sean J. Lynch

Its:   Vice President

/s/ Sean J. Lynch

CITRIX SYSTEMS, INC.,

as Borrower

By:  

/s/ Karen Leopardi

Name:   Karen Leopardi Title:   Corporate Treasurer

CITRIX SYSTEMS INTERNATIONAL GMBH,

as Subsidiary Borrower

By:  

/s/ Connie Lane

Name:   Connie Lane Title:   Senior Director Finance EMEA  

[Signature Page to Citrix Amendment]



--------------------------------------------------------------------------------

/s/ Karen Leikert

By:   Karen Leikert Its:   Senior Vice President, Wachovia Bank NA SUNTRUST BANK
By:  

/s/ William C. Barr, III

  William C. Barr, III Its:   Managing Director BNP PARIBAS By:  

/s/ William Davidson

Name and Title: William Davidson                        Director By:  

/s/ Mathew Harvey

Name and Title: Mathew Harvey                       Managing Director Mizuho
Corporate Bank, Ltd. By:  

/s/ Bertram Tang

Its:   Authorized Signatory

[Signature Page to Citrix Amendment]